          Case 1:19-cv-00083-MCW Document 10 Filed 08/22/19 Page 1 of 1




           llntbe @ntte! Ststeg @ourt otJFrlrrsl @laims
                                                  No. 19-83C
                                           (Filed: August 22, 2019)
 ******       ***      **r(***    ** * * **** * * *

 WILLIAM H. THOMPSON III.

                  Plaintiff,

                  v.

 THE UNITED STATES,

                  Defendant.

 tr * * * * rt rt tr * * * * * * * * * * * * tr * * * * *




                                        ORDER OF DISMISSAL


        This matter comes before the Court on Plaintiffs unopposed motion for voluntary
dismissal pusuant to Rule 41(a) of the Rules of the United States Court of Federal Claims.
Plaintiff s motion for vohurtary dismissal is GRANTED. The Clerk of Court is directed to dismiss
this action without prejudice.
